DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-10, 13-22, 24-28 are pending.  Claims 2-3, 11-12, 23, 29 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10, 14-16, 19, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (PGPUB 2017/0372339), and further in view of Donald et al (PGPUB 2014/0244314) and John et al (PGPUB 2015/0058808).

Regarding Claim 1:
	Davis teaches a system for managing assets of management systems (abstract, database configured to store asset inventory survey data of at least one asset owner), the system comprising:
	a server computer for maintaining an asset store for storing information concerning the assets of the management systems (paragraph 33, server system including processing circuitry for executing a web-based application for building an asset inventory survey database; paragraph 35, asset inventory survey database includes asset survey database storing records of lighting infrastructure and associated assets), a user account store for storing information concerning user accounts (paragraph 36, asset owner database configured to store records of users authorized to access asset survey database), and an ownership store for enabling access by the user accounts in the user account store to the information in the asset store by designating user accounts from the user account store as owners of assets represented in the asset store (paragraph 35-36, asset owner database configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to records stored in asset survey database; survey tool generates relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner) and designating user accounts with which information about the assets represented in the asset store is shared (paragraph 36-37, asset owner database configured to store records of users authorized to access the asset survey database; survey tool generates relationship link for each asset owner record to link to a number of authorized user records), wherein, for each asset for which access is enabled by the ownership store, the user accounts with which the information about that asset is shared pertain to users designated by an owner to receive information concerning that asset (paragraph 36-37, for each asset owner record, a selected number of authorized user records are linked to that asset owner record, and in response, the survey tool generates the selected number of authorized user records linked to that asset owner record or sets the selected number of authorized user records; the survey tool allows the server to send to a client device information from the asset inventory survey database that is linked to the same asset owner record that is linked the authorized user record containing the matched user authentication information), wherein a graphical user interface displayed on a display of a user device presents information pertaining to assets owned by and shared with a specific user account via an attribute widget including a plurality of selectable elements and each individual selectable element of the plurality of selectable elements corresponds to one or more assets owned or shared by the specific user account having a same value for an asset attribute (paragraph 105-106, display screen of data export of multiple records from asset inventory survey database; geospatial pins represent each asset record that meets specified criteria; when a user selects one of the geospatial pins 1602, a corresponding popup or bubble 1604 may show the field names and field values from the asset record; the bubble 1604 includes ownership information; paragraph 35-37, assets owned by and shared with specific user accounts; it can be seen that one asset has “a same value for an asset attribute”).
	Davis does not explicitly teach wherein the assets of management systems are assets of building management systems.
	However, Donald teaches the concept wherein assets of management systems are assets of building management systems (abstract, system for asset management, in particular, cataloguing, organizing, analyzing, utilizing and managing the contents of a building; paragraph 32-35, users gain access to asset management service through user interface and management component; user may be individual who owns physical building structures; users define themselves into system and are added to user database, and can add buildings to the building database; within each building, assets are added to asset database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the building asset management system of Donald with the user/owner data sharing asset management system of Davis.  Asset management systems related to various categories of asset are well known within the art.  A person of ordinary skill in the art would therefore be motivated to incorporate building management features into a system for managing asset information shared between owners of an asset and users, in order to create a system which allows asset information sharing for diverse categories of asset, thereby improving the usefulness of the tool to owners or users of a wide variety of assets.
Neither Davis nor Donald explicitly teaches wherein the selectable elements are selectable arc segments.
However, John teaches the concept wherein a graphical user interface displayed on a display of a user device presents information via an attribute widget including a plurality of selectable arc segments and each individual selectable arc segment of the plurality of selectable arc segments corresponds to one or more assets (paragraph 21, control system environment for accessing, controlling, and monitoring a number of control system assets of a facility, e.g. power plant; paragraph 42-43, dynamic contextual touch menu in shape of a circle with targeted element (i.e. “asset”) centrally located below menu; Fig. 4 shows menu selection options arranged in ring around central object; ring options therefore comprise “selectable arc segments”; content of dynamic contextual touch menu includes e.g. trend command for launching trender including targeted element in trend for charting, and information command for information associated with targeted element; therefore, selectable arc segments correspond to the target asset). 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the radial menu teachings of John with the user/owner data sharing asset management system of Davis.  Radial menus are a well-known user interface technique which represents one of many possible implementation choices a person of ordinary skill in the art would consider when designing and interface for allowing a user to make a selection.  Said person of ordinary skill in the art would therefore be motivated to choose a radial menu design in order to create a clear, concise interface where each selectable element is a similar/equal distance from the object of interest or point at which the menu is launched by a user click or other action, thereby improving efficiency and visual appeal.

Regarding Claim 5:
Davis in view of Donald and John teaches the system as claimed in claim 1.  In addition, Davis teaches the system, further comprising a group hierarchy store for storing groups for the assets (paragraph 35, the asset survey database is configured to store records of lighting infrastructure and associated assets; the asset owner database is configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to the records stored in the asset survey database; the survey tool generates a relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner; therefore, assets are at least stored in groups corresponding to owner).

Regarding Claim 6:
Davis in view of Donald and John teaches the system as claimed in claim 5.  In addition, Donald teaches wherein the groups are ordered in a tree structure (paragraph 38-40, Fig. 4, buildings grouped under category of individual users; assets are grouped under individual buildings; the groupings of users to buildings to assets therefore represents a tree type structure).
The rationale to combine Davis and Donald is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 6.

Regarding Claim 7:
Davis in view of Donald and John teaches the system as claimed in claim 5.  In addition, Davis teaches wherein the groups have owners (paragraph 35, the asset survey database is configured to store records of lighting infrastructure and associated assets; the asset owner database is configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to the records stored in the asset survey database; the survey tool generates a relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner; therefore, assets are at least stored in groups corresponding to owner).

Regarding Claims 10, 14-16:
These are method claims corresponding to the system of claims 1, 5-7, and are therefore rejected for corresponding reasons.

Regarding Claim 19:
Davis teaches a system for managing assets of management systems (abstract, database configured to store asset inventory survey data of at least one asset owner), the system comprising: 
an asset manager including an asset store for storing information concerning the assets of the management systems (paragraph 33, server system including processing circuitry for executing a web-based application for building an asset inventory survey database; paragraph 35, asset inventory survey database includes asset survey database storing records of lighting infrastructure and associated assets), 
a user account store for storing information concerning user accounts (paragraph 36, asset owner database configured to store records of users authorized to access asset survey database), and 
an ownership store, for enabling access by the user accounts in the user account store to the information in the asset store (paragraph 35-36, asset owner database configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to records stored in asset survey database; survey tool generates relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner); and
a user device displaying for a user of the user device a graphic user interface including names of assets to which a user account of the user has access and an ownership status of the assets to which the user account has access as being owned or shared by the user account (abstract, processor executes a graphical user interface (GUI) through electronic display; paragraph 59-60, in response to user input, display presents display information, including header information; header includes name of Asset Owner; GUI therefore includes ownership status of assets to which the user account has access as being owned; paragraph 71, query results display assets and identifier (i.e. name) columns; therefore, user account has access to assets), wherein the graphic user interface includes an attribute widget including a plurality of selectable elements and each individual selectable element of the plurality of selectable elements corresponds to one or more assets owned or shared by the specific user account having a same value for an asset attribute (paragraph 105-106, display screen of data export of multiple records from asset inventory survey database; geospatial pins represent each asset record that meets specified criteria; when a user selects one of the geospatial pins 1602, a corresponding popup or bubble 1604 may show the field names and field values from the asset record; the bubble 1604 includes ownership information; paragraph 35-37, assets owned by and shared with specific user accounts; it can be seen that one asset has “a same value for an asset attribute”).
	Davis does not explicitly teach wherein the assets of management systems are assets of building management systems.
	However, Donald teaches the concept wherein assets of management systems are assets of building management systems (abstract, system for asset management, in particular, cataloguing, organizing, analyzing, utilizing and managing the contents of a building; paragraph 32-35, users gain access to asset management service through user interface and management component; user may be individual who owns physical building structures; users define themselves into system and are added to user database, and can add buildings to the building database; within each building, assets are added to asset database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the building asset management system of Donald with the user/owner data sharing asset management system of Davis.  Asset management systems related to various categories of asset are well known within the art.  A person of ordinary skill in the art would therefore be motivated to incorporate building management features into a system for managing asset information shared between owners of an asset and users, in order to create a system which allows asset information sharing for diverse categories of asset, thereby improving the usefulness of the tool to owners or users of a wide variety of assets.
Neither Davis nor Donald explicitly teaches wherein the selectable elements are selectable arc segments.
However, John teaches the concept wherein a graphical user interface includes an attribute widget including a plurality of selectable arc segments and each individual selectable arc segment of the plurality of selectable arc segments corresponds to one or more assets (paragraph 21, control system environment for accessing, controlling, and monitoring a number of control system assets of a facility, e.g. power plant; paragraph 42-43, dynamic contextual touch menu in shape of a circle with targeted element (i.e. “asset”) centrally located below menu; Fig. 4 shows menu selection options arranged in ring around central object; ring options therefore comprise “selectable arc segments”; content of dynamic contextual touch menu includes e.g. trend command for launching trender including targeted element in trend for charting, and information command for information associated with targeted element; therefore, selectable arc segments correspond to the target asset). 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the radial menu teachings of John with the user/owner data sharing asset management system of Davis.  Radial menus are a well-known user interface technique which represents one of many possible implementation choices a person of ordinary skill in the art would consider when designing and interface for allowing a user to make a selection.  Said person of ordinary skill in the art would therefore be motivated to choose a radial menu design in order to create a clear, concise interface where each selectable element is a similar/equal distance from the object of interest or point at which the menu is launched by a user click or other action, thereby improving efficiency and visual appeal.

Regarding Claim 24:
Davis in view of Donald and John teaches the system as claimed in claim 1.  In addition, Davis teaches wherein the graphical user interface includes a products list pane for listing the assets to which the specific user account has access (paragraph 64, tabular query results section include a table of query results of the assets nearest the determined center point of the geographical area currently displayed; the table in the tabular query results section can include a first row, such as a heading row for identifying the field of each column, and can include a subsequent row for each record in the query results; the columns include a "Distance" column, a "Nearest Assets" column, a "Wattage" column, and a "Status" column, each of which corresponds to a field in each asset record in the asset survey database; paragraph 68, map section shows geographical map view of a geographical area and shows a set of geospatial pins; in logged-in screen shown in Fig. 5, the survey tool determines the reference point according to a center point of the geographical area currently displayed in the map section, as indicated by the "Center Map" mode; the set of geospatial pins correspond to an initial query result; the initial query result includes asset records that can be edited by the logged in user name).

Regarding Claim 25:
Davis in view of Donald and John teaches the system as claimed in claim 1.  In addition, Davis teaches wherein the graphical user interface includes a product detail pane for presenting details of the assets to which the specific user has access and for enabling management of the assets by receiving selections indicating edits to names assigned to the assets (paragraph 68, the initial query result includes asset records that can be edited by the logged in user name; paragraph 94-95, equipment section of GUI generated by survey tool enables survey tool to receive equipment field values that provide detailed description of an asset installed at a particular location; field values include fixture type which could identify manufacture name/model name, etc., as provided by user through dropdown box; paragraph 65, data of “Edit Asset” function saved to inventory survey database), receiving selections indicating changes to groups to which the assets are assigned, and/or receiving selections indicating changes to the user accounts with which information about the assets can be shared.

Regarding Claim 26:
Davis in view of Donald and John teaches the system as claimed in claim 1.  In addition, Davis teaches wherein the graphical user interface includes an add product pane for receiving selections indicating assets to be added to the specific user account by updating the ownership store (paragraph 90, GUI according to a "New Asset" function of the survey tool; a scrolling operation can cause the tablet computer to display various portions the GUI according to a "New Asset" function; "New Asset" function enables the survey tool to generate a new asset record for each asset subjected to the survey process; the new asset record includes various fields, which receive field values through the various sections of the GUI according to a "New Asset" function; paragraph 91, “New Asset” function includes the save data section).

Regarding Claim 27:
Davis in view of Donald and John teaches the system as claimed in claim 5.  In addition, Davis teaches wherein the groups for the assets include logical groupings of assets organized based on geographical or physical divisions of a premises or organization (processor is configured to generate display information corresponding to specific geographic locations, receive update information regarding specific geographic locations, and edit one or more aspects of the asset inventory survey database), tasks and objectives of users assigned to the groups, installation date of the assets in the groups, and/or risk of fire or intrusion.

Claims 4, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Donald and John, and further in view of Johnson et al (US 6,553,336).

Regarding Claim 4:
Davis in view of Donald and John teaches the system as claimed in claim 1.  
Neither Davis nor Donald nor John explicitly teaches wherein the ownership store further designates specific types of information to be shared with the user accounts.
However, Johnson teaches the concept wherein an ownership store designates specific types of information to be shared with user accounts (col 15 line 54-col 16 line 10, end-users are able to designate multiple levels of access for themselves and in turn their staff or clients; for example, a trucking company can authorize their customers to receive simple location and shipment status reports, but not reports on equipment condition or driver performance; similarly, the maintenance facility can receive the equipment reports, but not information on shipments or the driver; security provisions and access levels are selectable by end-user through interface with the monitoring system; col 19 line 32-50, user logs in and account number is used to query database for registered assets).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the types of information shared teachings of Johnson with the user/owner data sharing asset management system of Davis in view of Donald and John, in order to maintain control over the types of information shared with users, thereby limiting user access to confidential information to improve data security, or to limit sharing to only necessary information required to perform survey or maintenance functions, thereby improving user productivity be eliminating extraneous information.

Regarding Claim 13:
This is the method corresponding to the system of claim 4, and is therefore rejected for the same reasons.

Regarding Claim 21:
Davis in view of Donald, John, and Johnson teaches the system as claimed in claim 4.  In addition, Johnson teaches wherein the ownership store indicates limitations to the information that can be shared with the designated user accounts (col 15 line 54-col 16 line 10, end-users are able to designate multiple levels of access for themselves and in turn their staff or clients; for example, a trucking company can authorize their customers to receive simple location and shipment status reports, but not reports on equipment condition or driver performance; similarly, the maintenance facility can receive the equipment reports, but not information on shipments or the driver; security provisions and access levels are selectable by end-user through interface with the monitoring system; col 19 line 32-50, user logs in and account number is used to query database for registered assets).
The rationale to combine Davis and Johnson is the same as provided for claim 4 due to the overlapping subject matter between claims 4 and 21.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Donald and John, and further in view of Bradley et al (PGPUB 2004/0254963).

Regarding Claim 8:
Davis in view of Donald and John teaches the system as claimed in claim 1.
Neither Davis nor Donald nor John explicitly teaches wherein the assets include fire panels and intrusion panels.
However, Bradley teaches the concept of a system for managing assets of building management systems (paragraph 7, database containing relevant situational data available to facility managers), wherein the assets include fire panels and intrusion panels (paragraph 20, data comprising facility stored in central database for access by personnel; access mechanism is browser which presents layout of facility and categories of assets for superimposition upon selected layout; paragraph 24, categorized items which are catalogued include, e.g. fire alarm panels and intruder alarm panels; paragraph 43, categorized items incorporated into database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the fire and intrusion panel teachings of Bradley with the user/owner data sharing asset management system of Davis in view of Donald and John.  “Asset” is a broad term encompassing wide categories of objects, inventory, and property, both material (e.g. equipment, real estate) and immaterial (e.g. copyright, software, media files).  Fire panels and intrusion panels have particular interest as assets with regard to building management as these items can be critical during emergency situations in order to protect other assets.  Therefore, a person of ordinary skill would be inclined to include such items in an asset registry to inform any relevant users as to their availability during emergency situations, as addressed in Bradley (e.g. paragraphs 6-7).

Claims 9, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Donald and John, and further in view of Fernandes et al (PGPUB 2013/0218890).

Regarding Claim 9:
Davis in view of Donald and John teaches the system as claimed in claim 1.
Neither Davis nor Donald nor John explicitly teaches the system, further comprising sets of asset stores, user account stores and ownership stores being maintained for different organizations.
However, Fernandes teaches the concept of a system, further comprising sets of asset stores, user account stores, and ownership stores being maintained for different organizations (abstract, geographic asset management system; paragraph 57-58, system core divided into four main parts; security part configures roles for users; authentication and authorization checks user’s identification, e.g. username/password using LDAP repository; paragraph 59, authorization component of security defines roles and assignments of roles to users; organizational unit is logical group for partitioning assets; organizational units assigned to users; an asset only belongs to one organizational unit directly; paragraph 64, assets form second part of core of architecture; each asset inherits security rights, enabling asset data to be restricted by user’s role in system; base asset class has attributes of e.g. Name, Description, User Group; therefore, there is an asset store comprising asset data, a user account store holding user account data, and an ownership store linking assets to user accounts; this set of stores is maintained for different organizational units, i.e. organizations).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple organization teachings of Fernandes with the user/owner data sharing asset management system of Davis in view of Donald and John, in order to enable access to a system for managing assets to multiple organizational units, thereby allowing redundant use of equipment in order to minimize costs, while maintaining security through such methods as role-based access control.

Regarding Claim 22:
Davis in view of Donald, John, and Fernandes teaches the system as claimed in claim 9.  In addition, Fernandes teaches wherein the system provides multiple user accounts for each of the different organizations (abstract, geographic asset management system; paragraph 57-58, system core divided into four main parts; security part configures roles for users; authentication and authorization checks user’s identification, e.g. username/password using LDAP repository; paragraph 59, authorization component of security defines roles and assignments of roles to users; organizational unit is logical group for partitioning assets; organizational units assigned to users; an asset only belongs to one organizational unit directly; paragraph 64, assets form second part of core of architecture; each asset inherits security rights, enabling asset data to be restricted by user’s role in system; base asset class has attributes of e.g. Name, Description, User Group; therefore, there is an asset store comprising asset data, a user account store holding user account data, and an ownership store linking assets to user accounts; this set of stores is maintained for different organizational units, i.e. organizations).
The rationale to combine Davis and Fernandes is the same as provided for claim 9 due to the overlapping subject matter between claims 9 and 22.

Claim 17-18, 20, 28 is rejected under 35 U.S.C. 103 as being unpatentable over Davis, and further in view of Donald and Want et al (PGPUB 2014/0379397).

Regarding Claim 17:
Davis teaches a system for managing assets of management systems (abstract, database configured to store asset inventory survey data of at least one asset owner), the system comprising: 
a server computer for maintaining an asset store for storing information concerning the assets of the management systems (paragraph 33, server system including processing circuitry for executing a web-based application for building an asset inventory survey database; paragraph 35, asset inventory survey database includes asset survey database storing records of lighting infrastructure and associated assets), 
a user account store for storing information concerning user accounts (paragraph 36, asset owner database configured to store records of users authorized to access asset survey database), 
an ownership store, for enabling access by the user accounts in the user account store to the information in the asset store by designating user accounts from the user account store as owners of assets represented in the asset store (paragraph 35-36, asset owner database configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to records stored in asset survey database; survey tool generates relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner), and 
a custom name store for allowing the user accounts to store a custom name for assets that are owned by or shared with the user accounts (paragraph 94-95, equipment section of GUI generated by survey tool enables survey tool to receive equipment field values that provide detailed description of an asset installed at a particular location; field values include fixture type which could identify manufacture name/model name, etc., as provided by user through dropdown box; paragraph 65, data of “Edit Asset” function saved to inventory survey database).
	Davis does not explicitly teach wherein the assets of management systems are assets of building management systems.
	However, Donald teaches the concept wherein assets of management systems are assets of building management systems (abstract, system for asset management, in particular, cataloguing, organizing, analyzing, utilizing and managing the contents of a building; paragraph 32-35, users gain access to asset management service through user interface and management component; user may be individual who owns physical building structures; users define themselves into system and are added to user database, and can add buildings to the building database; within each building, assets are added to asset database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the building asset management system of Donald with the user/owner data sharing asset management system of Davis.  Asset management systems related to various categories of asset are well known within the art.  A person of ordinary skill in the art would therefore be motivated to incorporate building management features into a system for managing asset information shared between owners of an asset and users, in order to create a system which allows asset information sharing for diverse categories of asset, thereby improving the usefulness of the tool to owners or users of a wide variety of assets.
Neither Davis nor Donald explicitly teaches wherein different custom names for a same asset of the building management systems are displayed within a graphical user interface element when information for the same asset is presented for different user accounts designated as owners or share recipients of the same asset.
However, Want teaches the concept wherein different custom names for a same asset of building management systems are displayed when information for the same asset is presented for different user accounts designated as owners or share recipients of the same asset (paragraph 29, system and method for communication network for real estate professionals (REPs); paragraph 19-22, “POPs listings” comprise potential property listings, off-market listings, and pre-listings; paragraph 71, REP enters one or more features of a POPs listing into computing platform which is accessed via the network; paragraph 72, POPs listing comprises descriptive features and characteristics of the property, e.g. geographic location, type, sub-type, custom description; property features entered for storage by web server/database; paragraph 89, REP gains access to one or more POPs listings listed by one or more REPs; electronic permission may be customized; REP may set access at a base threshold level to provide certain information in a POPs listing; higher levels of electronic permission provide additional access about a POPs listing, such as geographic location, photos, custom description, etc.; threshold levels may be determined by scoring a combination of performance, location, and expertise, and REP may choose to set electronic permission level or threshold on a case by case basis after an electronic request; therefore, different REPs see different custom identifying information of a property according to settings).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the custom description for a user teachings of Want with the user/owner data sharing asset management system of Davis in view of Donald, in order to allow a property owner/representative to selectively allow different levels of identifying information about a property to be shared with other users, thereby providing shared information while preserving confidentiality for owners/representatives who need to keep certain information private for various reasons, increasing overall system utility and security.

Regarding Claim 18:
This is the method claim corresponding to the system of claim 17, and is therefore rejected for corresponding reasons.

Regarding Claim 20:
Davis teaches a method for managing assets of management systems (abstract, database configured to store asset inventory survey data of at least one asset owner), the method comprising:
storing information concerning the assets of the building management systems in an asset store  (paragraph 33, server system including processing circuitry for executing a web-based application for building an asset inventory survey database; paragraph 35, asset inventory survey database includes asset survey database storing records of lighting infrastructure and associated assets);
storing information concerning user accounts  (paragraph 36, asset owner database configured to store records of users authorized to access asset survey database); and
enabling access by the user accounts to the information in the asset store (paragraph 35-36, asset owner database configured to store records of asset owners, who own the lighting infrastructure and associated assets corresponding to records stored in asset survey database; survey tool generates relationship link for each record in the asset survey database to link to an asset owner record, such that each asset corresponds to its owner) and showing a user custom names of assets of the building management systems to which a user account of a user has access and ownership statuses of the assets to which the user account has access as being owned or shared by the user account (abstract, processor executes a graphical user interface (GUI) through electronic display; paragraph 59-60, in response to user input, display presents display information, including header information; header includes name of Asset Owner; GUI therefore includes ownership status of assets to which the user account has access as being owned; paragraph 71, query results display assets and identifier (i.e. name) columns; therefore, user account has access to assets; paragraph 94-95, equipment section of GUI generated by survey tool enables survey tool to receive equipment field values that provide detailed description of an asset installed at a particular location; field values include fixture type which could identify manufacture name/model name, etc., as provided by user through dropdown box; paragraph 65, data of “Edit Asset” function saved to inventory survey database).
	Davis does not explicitly teach wherein the assets of management systems are assets of building management systems.
	However, Donald teaches the concept wherein assets of management systems are assets of building management systems (abstract, system for asset management, in particular, cataloguing, organizing, analyzing, utilizing and managing the contents of a building; paragraph 32-35, users gain access to asset management service through user interface and management component; user may be individual who owns physical building structures; users define themselves into system and are added to user database, and can add buildings to the building database; within each building, assets are added to asset database).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the building asset management system of Donald with the user/owner data sharing asset management system of Davis.  Asset management systems related to various categories of asset are well known within the art.  A person of ordinary skill in the art would therefore be motivated to incorporate building management features into a system for managing asset information shared between owners of an asset and users, in order to create a system which allows asset information sharing for diverse categories of asset, thereby improving the usefulness of the tool to owners or users of a wide variety of assets.
Neither Davis nor Donald explicitly teaches wherein different custom names for a same asset of the building management systems are displayed within a graphical user interface element when information for the same asset is presented for different user accounts.
However, Want teaches the concept wherein different custom names for a same asset of building management systems are displayed within a graphical user interface element when information for the same asset is presented for different user accounts (paragraph 29, system and method for communication network for real estate professionals (REPs); paragraph 19-22, “POPs listings” comprise potential property listings, off-market listings, and pre-listings; paragraph 71, REP enters one or more features of a POPs listing into computing platform which is accessed via the network; paragraph 72, POPs listing comprises descriptive features and characteristics of the property, e.g. geographic location, type, sub-type, custom description; property features entered for storage by web server/database; paragraph 89, REP gains access to one or more POPs listings listed by one or more REPs; electronic permission may be customized; REP may set access at a base threshold level to provide certain information in a POPs listing; higher levels of electronic permission provide additional access about a POPs listing, such as geographic location, photos, custom description, etc.; threshold levels may be determined by scoring a combination of performance, location, and expertise, and REP may choose to set electronic permission level or threshold on a case by case basis after an electronic request; therefore, different REPs see different custom identifying information of a property according to settings; paragraph 56, output display).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the custom description for a user teachings of Want with the user/owner data sharing asset management system of Davis in view of Donald, in order to allow a property owner/representative to selectively allow different levels of identifying information about a property to be shared with other users, thereby providing shared information while preserving confidentiality for owners/representatives who need to keep certain information private for various reasons, increasing overall system utility and security.

Regarding Claim 28:
	Davis in view of Donald and Want teaches the system of claim 17.  In addition, Davis teaches wherein each of the custom names stored in the custom name store is associated with a user account from the user account store and an asset from the asset store, and the custom name for the associated asset is displayed when information for the associated asset is presented for the associated user account (paragraph 94-95, equipment section of GUI generated by survey tool enables survey tool to receive equipment field values that provide detailed description of an asset installed at a particular location; field values include fixture type which could identify manufacture name/model name, etc., as provided by user through dropdown box; paragraph 65, data of “Edit Asset” function saved to inventory survey database; paragraph 35-37, asset owner database stores records of asset owners who own associated assets, and users authorized to access asset owner database; survey tool generates relationship link for each asset owner record to link to user records; therefore, custom asset information is associated with asset and user account, and is displayed e.g. when accessing “Edit Asset” function).

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims under 35 USC 103:
	Applicant’s arguments, page 8 paragraph 4-page 10 paragraph 3: The combination of Davis, Donald, and John does not disclose or suggest "wherein a graphical user interface displayed on a display of a user device presents information pertaining to assets owned by and shared with a specific user account via an attribute widget including a plurality of selectable arc segments and each individual selectable arc segment of the plurality of selectable arc segments corresponds to one or more assets owned or shared by the specific user account having a same value for an asset attribute," as Applicant's claim 1 recites. In the rejection of claim 1, the Office admits, and Applicant agrees, that the combination of Davis and Donald fails to disclose or suggest the above-recited element of Applicant's claim 1. Office Action, pp. 5, 24, and 25. To compensate for the deficiencies of the combination of Davis and Donald, the Office cites John, pars. [0021] and [0042]-[0043], and FIG. 4. But the cited portions merely describe that "the dynamic contextual touch menu 302 is in the shape of a circle with the targeted element 310 substantially centrally located below the dynamic contextual touch menu 302." John, par. [0042]. For ease of discussion, FIG. 4 is provided below. [omitted]
	John is directed to dynamic contextual touch menus. John, par. [0001]. "When a user desires to display, select, and/or edit contextual information or commands for a targeted element, the user makes a contextual menu display request ... thereby triggering pop-up display of a dynamic contextual touch menu 302 as depicted in FIG. 4." John, par. [0040]. "Referring to FIG. 4, the dynamic contextual touch menu 302 can include a target area 312 that may appear as a circle to highlight the targeted element 310." John, par. [0041]. "The dynamic contextual touch menu 302 is dynamic in that content 314 of the dynamic contextual touch menu 302 is customized to align with the targeted element 310, and the content 314 can be modified as the dynamic contextual touch menu 302 is maneuvered to align with different elements." John par. [0042].  "Example content 314 of the dynamic contextual touch menu 302 of FIG. 4 includes an add to set command 316, a trend command 318, a code command 320, an information command 322, and a share command 324." John par. [0043]. 
Accordingly, John fails to compensate for the deficiencies of Davis and Donald. Instead, John merely describes that "the dynamic contextual touch menu 302 can include a target area 312 that may appear as a circle to highlight the targeted element 310." John, par. [0041]. At best, John merely illustrates selectable elements inside or around a target area that appears as a circle. John, FIG. 4. John fails to disclose or suggest that John's target area includes selectable arc elements, much less "wherein ... each individual selectable arc segment of the plurality of selectable arc segments corresponds to one or more assets owned or shared by the specific user account having a same value for an asset attribute," as Applicant's claim 1 recites. Consequently, combining John with Davis and Donald fails to disclose or suggest at least the above-recited element of Applicant's claim 1. 
In addition, Johnson, Bradley, and Fernandes, taken alone or in combination, fail to remedy the deficiencies of the combination of Davis, Donald, and John as noted above with regard to Applicant's amended independent claim 1. As such, any modification of the combination of Davis, Donald, and John based on the teachings of Johnson, Bradley, and Fernandes also fails to disclose or suggest the subject matter recited by Applicant's independent claim 1.

Examiner’s response:  Examiner disagrees.  Claim 1 recites the requirement of a widget including a plurality of “selectable arc segments”.  By itself, “selectable arc segments” merely indicates a portion of a circle which is selectable.  A circular context menu comprising a ring of selectable options would therefore apply, as each selectable item or icon inhabits an “arc segment” of the circle; John teaches at least this feature in paragraph 42-43, and as shown in Fig. 4.  Further, with regard to each individual selectable arc segment “correspond[ing] to one or more assets”, John teaches wherein the circular contextual menu includes, as an example, a trend selection which shows information about the targeted element (i.e. subject of the contextual menu) in a trend chart (paragraph 43); the trend selection can therefor be seen as “corresponding to one or more assets”.  Therefore, the combination of Davis, Donald, and John teaches “wherein a graphical user interface displayed on a display of a user device presents information pertaining to assets owned by and shared with a specific user account via an attribute widget including a plurality of selectable arc segments and each individual selectable arc segment of the plurality of selectable arc segments corresponds to one or more assets owned or shared by the specific user account having a same value for an asset attribute” as per claim 1.
Applicant’s arguments regarding claims 10 and 19 are similar to those regarding claim 1 and are therefore responded to in a similar way.

Applicant’s arguments, page 10 paragraph 5-page 12 paragraph 1: The combination of Davis, Donald, and Want does not disclose or suggest "wherein different custom names for a same asset of the building management systems are displayed within a graphical user interface element when information for the same asset is presented for different user accounts designated as owners or share recipients of the same asset," as Applicant's claim 17 recites. In the rejection of claim 17, the Office admits, and Applicant agrees, that the combination of Davis and Donald fails to disclose or suggest the above-recited element of Applicant's claim 17. Office Action, p. 19 and 25. To compensate for the deficiencies of the combination of Davis and Donald, the Office cites Want, pars. [0019]-[0022], [0029], [0071]-[0072], and [0089]. But the cited portions merely describe privilege-based access to features of a POPs. See Want, par. [0089]. 
Want is directed to "a communication network for real estate professionals (REPs)." Want, par. [0001]. Want describes that "a REP may enter one or more features of a POPs." Want, par. [0071]. "[A] POPs listing feature may comprise one or more descriptive features and/or characteristics of a property, referred to generally herein as content." Want, par. [0072]. "POPs listing property features may include a property's geographic location, such as a zip code, a property type, such as residential or commercial, a property sub-type, such as a condo, a property listing price or listing range, and/or other characteristics, such as number of bedrooms or bathrooms, square footage, property amenities, a custom description, [and] property photos ...." Want, par. [0072]. Further, Want describes the following (emphasis added): 
[a] REP may designate different levels of access and/or for different situations. For example, an REP may set access at a base threshold level, for example, to provide price, square footage, and/or amenities of a POPs listing.  However, higher levels of electronic permission, for example, may provide additional access about a POPs listing, such as its geographic location, photos, a custom description, and the like, as just some examples. Threshold levels, of course, in different embodiments and/or different situations may be set in a variety of ways. For example, scoring a combination of performance, location, expertise may be employed and/or a REP may choose to set electronic permission level or threshold on a case by case basis after an electronic request, as just an example. 
Want, par. [0089]. 
Accordingly, Want fails to compensate for the deficiencies of Davis and Donald. Want merely describes access control to the features of POPs. See Want, pars. [0089]. It appears the Office equates Want's features with the claimed "assets."  Office Action, p. 19. However, permission levels for different features of a POPs cannot be equated with different names for the same features. As such, Want fails to disclose or suggest "different custom names for the same asset of the building management systems," much less "wherein different custom names for the same asset of the building management systems are displayed within a graphical user interface element when information for the same asset is presented for different user accounts designated as owners or share recipients of the same asset," as Applicant's claim 17 recites. Consequently, combining Want with Donald and Davis still does not disclose or suggest at least the above-recited element of Applicant's claim 17.

Examiner’s response:  Examiner disagrees.  Applicant argues that Examiner equates said “features” to “assets”.  However, this is not the case.  The POP listing of Want is a property listing (e.g. paragraph 19-22).  Therefore, the POP listing is itself the asset in question.  Applicant further argues that Want merely refers to access control to features of POPs.  However, the features to which Applicant is referring include custom names for the POPs (i.e. “assets”).  Want teaches that the asset features of a POP listing include e.g. custom descriptions, type, sub-type, etc. (e.g. paragraph 72). Any custom identifier can be seen as a “custom name” of an asset.  Want further teaches that the real estate professional who owns the POP listing can designate which other users to share access to certain POP information, including the aforementioned “custom names” (e.g. paragraph 89).  Therefore, Davis, Donald, and Want teach “wherein different custom names for the same asset of the building management systems are displayed within a graphical user interface element when information for the same asset is presented for different user accounts designated as owners or share recipients of the same asset”.
Applicant’s arguments regarding claims 18 and 20 are similar to those regarding claim 17 and are therefore responded to in a similar way.

Applicant’s remaining arguments relate to the dependent claims being allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814. The examiner can normally be reached 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST L CAREY/Examiner, Art Unit 2491          

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491